           Case 3:21-cv-00176-RFB-CLB Document 27 Filed 04/30/21 Page 1 of 5




1    AARON D. FORD
      Attorney General
2    JULIE A. SLABAUGH (Bar No. 5783)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    100 North Carson Street
     Carson City, Nevada 89701-4717
5    Telephone: (775) 684-1131
     Fax: (775) 684-1145
6    JSlabaugh@ag.nv.gov
7    Attorneys for Defendant
     Ihsan Azzam, Chief Medical Officer
8    of the State of Nevada.
9

10                             UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12   ZANE M. FLOYD,                                Case No. 3:21-cv-00176-RFB-CLB
13                         Plaintiff,            Dr. Azzam’s Opposition to Floyd’s Motion
                                                  for Temporary Restraining Order with
14   vs.                                          Notice and Preliminary Injunction and
                                                 Joinder in NDOC Defendants’ Opposition
15   CHARLES DANIELS, et al.,                        to Floyd’s Motion for Temporary
                                                    Restraining Order with Notice and
16                         Defendants.                    Preliminary Injunction
17

18           Defendant, Dr. Ihsan Azzam, Chief Medical Officer, by and through

19   counsel Aaron D. Ford, Attorney General of the State of Nevada , and Julie

20   A. Slabaugh, Chief Deputy Attorney General, submits his Opposition to

21   Plaintiff Zane M. Floyd’s Motion for Temporary Restraining Order with

22   Notice and Preliminary Injunction and Joinder in NDOC Defendants ’

23   Opposition to Floyd’s Motion for Temporary Restraining Order with No tice

24   and Preliminary Injunction.

25                     MEMORANDUM OF POINTS AND AUTHORITIES

26   A.      Introduction.

27           On April 14, 2021, the Clark County District Attorney’s Office filed a motion in the

28   Eighth Judicial District Court, State of Nevada, seeking a “Second Supplemental Order of


                                                  -1-
          Case 3:21-cv-00176-RFB-CLB Document 27 Filed 04/30/21 Page 2 of 5




1    Execution” and a “Second Supplemental Warrant of Execution” against Floyd. (ECF No.

2    11-1 at 2-7.) On April 16, 2021, Floyd filed his Complaint for Injunctive and Declaratory

3    Relief Due to Proposed Method of Execution Pursuant to 42 U.S.C. §1983. (ECF No. 2.)

4    In his Complaint, Floyd names various officials of the Nevada Department of Corrections

5    (“DOC”) and Dr. Ihsan Azzam, Chief Medical Officer of the State of Nevada as

6    Defendants. Floyd’s Complaint is devoid of any factual allegations against Dr. Azzam.1

7            On April 16, 2021, Floyd also filed his Motion for Temporary Restraining Order

8    with Notice and Preliminary Injunction (“TRO Motion”). (ECF No. 5 & 6.)2 Dr. Azzam

9    now joins NDOC Defendants’ Opposition (ECF No. 23) in its entirety and submits his

10   Opposition to Floyd’s Motion and Joinder in NDOC Defendant’s Opposition to his Motion.

11   B.      The relief requested in Floyd’s Motion for Temporary
             Restraining Order with Notice and Preliminary Injunction is
12           not directed at Dr. Azzam.

13           An injunction is a means by which a court tells someone what to or not

14   to do. “When a court employs ‘the extraordinary remedy of injunction’ . . . it

15   directs the conduct of a part y, and does so with the backing of its full

16   coercive powers. See B L A C K ’ S L AW D ICT I O NA RY 784 (6 t h ed.1990) (defining

17   “injunction” as “‘[a] court order prohibiting someone from doing some

18   specified act or commanding someone to undo some wrong or injury ”’).”
19   Nken v. Holder, 556 U.S. 418, 428, (2009) (internal citation omitted); Leiva-

20   Perez v. Holder, 640 F.3d 962, 966 (9 th Cir. 2011) (“[An] injunction is the

21   means by which a court ‘directs the conduct of a party’ ”) (quoting Nken, 556

22   U.S. at 428; see also East Bay Sanctuary Covenant v. Biden , 993 F.3d 640

23   (9th Cir. 2021).

24   / / / / /

25   / / / / /

26
27           The lack of any factual allegations against Dr. Azzam will be the subject of a
             1

     motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) to be filed on or before May 7, 2021.
28         2 Since ECF Nos. 5 and 6 are identical only ECF No. 5 will be referred to in this

     response.
                                                  -2-
        Case 3:21-cv-00176-RFB-CLB Document 27 Filed 04/30/21 Page 3 of 5




1          Dr. Azzam’s duties as Chief Medical Officer are s et forth in NRS

2    439.130 which provides in applicable part:

3              1. The Chief Medical Officer shall:

4               (a) Enforce all of the laws and regulations pertaining to
           public health.
5
                (b) Investigate causes of disease, epidemics, source of
6          mortality, nuisances affecting the public health, and all other
           matters related to the health and life of the people, and to this
7          end the Chief Medical Officer may enter upon and inspect any
           public or private property in the State.
8
                (c) Oversee the operation of facil ities               and    centers
9          established pursuant to title 39 of NRS. 3

10               (d) Direct the work of subordinates and may authorize them
           to act in his place and stead.
11
                (e) Except as otherwise provided in subsection 5 of NRS
12         439.970, perform the duties prescribed in NRS 4 39.950 to
           439.983, inclusive. 4
13
                (f) Perform other such duties as the Director may, from
14         time to time, prescribe. 5

15
           In his TRO Motion, Floyd refers only to Charles Daniels, Director of
16
     the Nevada Department of Corrections and William Gittere, Warden of the
17
     Ely State Prison as the Defendants who are charged with carrying out the
18
     execution. (ECF No. 5, at 3:15-18.) The relief Floyd requests in his TRO
19
     Motion is for this Court to enjoin the Defendants from attempting to
20
     implement any aspect of Nevada’s execution protocol against him. (ECF No.
21
     5, at 14:6-9.)
22
           Nevada’s statute addressing lethal injection states that Director
23
     Daniels must ‘[s]elect the drug or combination of drugs to be used for the
24
     execution after consulting with the Chief Medical Officer .” NRS
25

26
           3 Title 39 contains the NRS chapters pertaining to Behavioral Health.
27         4 NRS 439.950 to 439.983 are the statutes pertaining to public health emergencies
     and other health events.
28         5 The Director is the Director of the Department of Health and Human Services.

     NRS 439.005(2)&(3).
                                                  -3-
          Case 3:21-cv-00176-RFB-CLB Document 27 Filed 04/30/21 Page 4 of 5




1    176.355(2)(b). That is the only involvement the Chief Medical Officer has in

2    the execution process. Dr. Azzam has n o authority over executions in

3    Nevada and no role in the implementation of Nevada’s execution protocol

4    against Floyd. Therefore, there is no conduct on the part of Dr. Azzam for

5    this Court to enjoin. To the extent Floyd’s TRO Motion asks this Court to

6    enjoin any conduct by Dr. Azzam, it should be denied.

7    C.     Conclusion

8           Because the duties of Dr. Azzam as Chief Medical Officer of the State

9    of Nevada do not include any role in implementation of Nevada’s execution

10   protocol Floyd’s request for injunctive relief against Dr. Azzam should be

11   denied.

12          DATED this 30th day of April, 2021.

13                                         AARON D. FORD
                                           Attorney General
14

15
                                           By:
16                                                 JULIE SLABAUGH (Bar No. 5783)
                                                   Chief Deputy Attorney General
17

18
19

20

21

22

23

24

25

26
27

28

                                                  -4-
        Case 3:21-cv-00176-RFB-CLB Document 27 Filed 04/30/21 Page 5 of 5




1                                 CERTIFICATE OF SERVICE

2          I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 30th day of April, 2021, I served a true and correct copy of the

4    foregoing “Dr. Azzam’s Opposition to Floyd’s Motion for Temporary Restraining Order

5    with Notice and Preliminary Injunction and Joinder in NDOC Defendants’ Opposition to

6    Floyd’s Motion for Temporary Restraining Order with Notice and Preliminary Injunction”

7    by U.S. District Court CM/ECF electronic filing to:

8    Rene L. Valladares
     Federal Public Defender
9
     David Anthony
10   Assistant Federal Public Defender
11   Brad D. Levenson
     Assistant Federal Public Defender
12
     Timothy R. Payne
13   Assistant Federal Public Defender
14   D. Randall Gilmer
     Chief Deputy Attorney General
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  -5-
